HABERN, O'NEIL & ASSOCIATES
                                                   (Not a Partnership)
                                      Attorneys and Counselors at Law
                                                  P.O. Box 8930, Huntsvillc, Texas 77340
                                           Phone: (936) 435-1380 Facsimile: (Mf>) 435-1089
                                                   Website: www.parolclexas.com
                                                      Email: treviaf5iparoletexas.com
                                                  Appointments also available in Houston

       Wm. T. Habern              David P. O'Neil P. C.                          William Savoie         Nancy Bunin
              Of Counsel                      '
                                                           June 25,2015

    Court of Criminal Appeals
Attn: Record Section
                                                                                                      RECEIVED IN
    P.O. Box 12308                                                                                   Q0UPJ0FCRIMINALAPPEAUS
Austin, Texas 78711                                                                                                   „„....
                                                                                                           JUN29 2015
                RE:    State of Texas v. John Lamberton; DOB 7/31/1969
.     .-•'•             Cause No.: 92CR1006 and 92CR1007


    To Whom It May Concern:                                                 ":               "-

            This office has been retained to represent Mr. Lamberton in his upcoming review by the Texas
    Board of Pardons and Paroles. In preparation for that presentation, I am attempting to gather information
    regarding Mr. Lamberton's past conduct and offense(s) of conviction. Our records indicate that Mr.
    Lamberton was charged and convicted in Galveston Countywith the offenses of injuryto a child.

            To the extent that the records may exist in this case and are maintained in your office, this request
    includes: copy of the trial records in both cases. We do not object to the redaction of identifiable
    information regarding the victim.

             I have included a release executed by Mr. Lamberton authorizing the release of this information
    to our office. Upon being advised of any costs for production and/or mailing of the records related to this
    request, we will happily remit the required amount to your offices.

            I anticipate that this case will enter the review process and be routed to the Board Office in the
    near future, so time is of the essence in this matter. If there are any questions, please do not hesitate to
    contact our offices.                     "                                          -: .,;   '


                Thank you for your kind attention to this matter.



                                                                                           "urvis
                                                                            Legal Assistant for
                                                                            David P. O'Neil


    Enclosure